t c memo united_states tax_court george kiourtsis petitioner v commissioner of internal revenue respondent docket no filed date alan e rabunski for petitioner gary w bornholdt and lewis j abrahams for respondent memorandum opinion raum judge the commissioner determined a dollar_figure deficiency in petitioner's federal_income_tax the issues for decision are whether pursuant to sec_104 petitioner may exclude from gross_income a dollar_figure pension he received from new york city on account of his disability retirement from its department of corrections whether the commissioner is precluded from including the new york city pension in petitioner's gross_income where the commissioner had issued a closing letter accepting as filed petitioner's return that failed to include in petitioner's gross_income the new york city pension payments received in that year and whether petitioner must include dollar_figure of benefits received from the social_security administration in gross_income unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue the facts have been stipulated petitioner george kiourtsis resided in astoria new york when the petition in this case was filed he served in the u s armed_forces from date to date including months in the infantry in vietnam while thus serving in the armed_forces petitioner received the national defense service medal a parachute badge the vietnam service medal the combat infantryman's badge the vietnam campaign medal the purple heart and the bronze star medal in the veterans' administration awarded petitioner a percent service-connected disability based on the shortening of his right leg due to injuries resulting from active_service in the armed_forces the veterans' administration subsequently increased petitioner's service-connected disability compensation by percent based on an injury to his right ear caused by exposure to explosions while in active_service in vietnam the veterans' administration subsequently increased petitioner's service-connected disability by percent because he was suffering from post traumatic stress disorder caused by combat- related injuries incurred as a result of active_service in the armed_forces in february the veterans administration increased petitioner's service-connected disability compensation_for post traumatic stress disorder from to percent and he was granted individual unemployability effective date meaning that petitioner's disorder was severe enough to render him incapable of working in petitioner was working as a captain in the new york city department of corrections and was assigned to riker's island on date he applied for ordinary disability retirement under the new york city employees' retirement_system on the basis that he was suffering from post traumatic stress disorder on date he appeared before the medical board_of the new york city employees' retirement_system for an evaluation of his application_for ordinary disability the medical board report included the reports of several physicians who diagnosed petitioner as suffering from post traumatic stress disorder on date the board_of trustees of the employees' retirement_system accepted the recommendations of the medical board and granted petitioner's application_for ordinary disability as provided by the new york city employees' retirement_system on his u s individual_income_tax_return petitioner did not include in income the dollar_figure new york city pension payments received that year the irs sent petitioner an information request inquiring why his return did not include the new york pension income in the amount of dollar_figure reported by the new york city comptroller by letter dated date petitioner responded to that inquiry attaching a copy of his report of discharge from the armed services a copy of the veterans administration's letter granting him individual unemployability and a letter from the new york city employees' retirement_system granting him ordinary disability retirement after submitting the foregoing letter petitioner received a closing letter from respondent dated date which accepted petitioner's return as filed the commissioner's determination of deficiency for was based upon two adjustments a the inclusion in gross_income of the dollar_figure pension received in by petitioner from new york city b the inclusion in gross_income of a portion dollar_figure of the dollar_figure in benefits he received from the social_security administration in petitioner relies upon the exclusion provisions of sec_104 as applied to the new york city pension received by him he also argues that the commissioner should be equitably estopped from including the pension in his gross_income because of the closing letter in respect of petitioner's return since the amount of social_security_benefits to be included in gross_income depends entirely upon a computation to be made based upon the taxpayer's adjusted gross income1 petitioner makes no separate argument regarding this adjustment exclusion under sec_104 to the extent relevant in this case sec_104 provides that gross_income does not include amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country pertinent portions of sec_104 and related portions of sec_104 are set forth in the margin see sec_86 sec_104 compensation_for injuries or sickness a in general gross_income does not include-- amounts received as a pension annuity or similar allowance for personal injuries or continued the principal case interpreting the application of sec_104 is 78_tc_864 affd 709_f2d_1206 8th cir on the basis of this court's opinion in that case the taxpayer had served in the u s air force and had sustained a hearing disability caused by a war injury after discharge from the air force he worked a number of years as a civilian auditor for the general service sec_2 continued sickness resulting from active_service in the armed_forces b termination of application of subsection a in certain cases in general subsection a shall not apply in the case of any individual who is not described in paragraph individuals to whom subsection a continues to apply an individual is described in this paragraph if-- a on or before date he was entitled to receive any amount described in subsection a c he receives an amount described in subsection a by reason of a combat- related injury or d on application therefor he would be entitled to receive disability compensation from the veterans' administration administration gsa and was finally retired from gsa on disability because of his hearing disability he sought to exclude from gross_income annuity payments thereafter received from the civil service retirement and disability fund he contended that the civil service disability amount should be excluded from gross_income regardless of whether the retirement_plan was a military one so long as the disability pension was paid for an injury incurred during active_service id pincite this court held otherwise focusing instead on the provisions of the retirement_plan no case has previously considered whether sec_104 can be applied to exclude from income payments made to persons who retire from nonmilitary employment although the ambiguous wording of sec_104 provides some superficial support for petitioner's position this is overshadowed by the fact that the civil service retirement act is not designed to provide compensation_for military injuries u s c sec defines disability to mean the total disability for useful and efficient service in the grade or class of position last occupied by the employee because of disease or injury under this provision the nature or cause of the disability is irrelevant all that is taken into consideration is the employee's ability to perform his or her job thus in determining eligibility for disability retirement and the amount of disability annuity payments no consideration is given to whether the disease or injury arose from military service id pincite emphasis added accord french v commissioner tcmemo_1991_417 cf lonestar v commissioner tcmemo_1984_80 petitioner contends that the result in his case should be different because unlike the taxpayer in haar he actually received disability compensation from the veterans administration he attempts to distinguish his case from haar and others following it on the ground that in those cases there was no specific finding that the injuries for which the taxpayer received disability retirement were caused by active_service in the armed_forces see french v commissioner tcmemo_1991_ grady v commissioner tcmemo_1989_55 tolotti v commissioner tcmemo_1987_13 since petitioner's disability pension from the new york city employees' retirement_system was based on the medical board report which included reports of physicians diagnosing petitioner as suffering from post traumatic stress disorder petitioner contends that his pension was received because of a disability incurred while serving in the military haar v commissioner t c pincite contrary to petitioner's assertions the key to the holding of haar and its progeny is not whether the taxpayer received disability compensation from the veterans administration or whether there was a specific finding that the disability was service-related haar looked to the retirement_plan under the civil service retirement act and determined that it was not designed to provide compensation_for military injuries id pincite in this case the new york city employees' retirement_system is governed by the new york city administrative code the applicable_section provides as follows b if such medical examination shows that any such member referred to in subdivision a of this section is physically or mentally incapacitated for the performance of duty and ought to be retired the medical board shall so report and the board shall retire such member for ordinary disability new york city admin code sec emphasis added the new york city administrative code awards disability retirement because of inability to perform duties regardless of the cause although petitioner could not perform his duties because he was suffering from post traumatic stress disorder he was awarded disability retirement because he could not perform the duties of a captain in the new york city department of corrections the specific finding of post traumatic stress disorder was incidental to the finding that he was disabled under haar petitioner is not entitled to exclude his pension payments from gross_income petitioner further contends on the basis of a senate_finance_committee report that the legislative_history of sec_104 supports his interpretation of the statute that report states in pertinent part at all times veterans' administration disability payments will continue to be excluded from gross_income in addition even if a future serviceman who retires does not receive his disability benefits from the veterans' administration he will still be allowed to exclude from his gross_income an amount equal to the benefits he could receive from the veterans' administration otherwise future members of the armed_forces will be allowed to exclude military disability retirement payments from their gross_income only if the payments are directly related to combat injuries tax reform act of s rept pincite 1976_3_cb_49 contrary to petitioner's argument that report supports the interpretation of the statute applied in haar--that disability payments may be excluded if the pension_plan whether civilian or military compensates for military injuries the payments at issue here as in haar are based upon a civilian pension received by the employee for his inability to do the required work regardless of whether such inability as pointed out in haar v commissioner t c pincite arose from military service moreover the report makes clear that congress was attempting to prevent abuse of the exclusion by military retirees who qualified for disability just before retirement and then engaged in full-time civil employment while receiving an excludable disability paycheck s rept supra pincite c b vol pincite to allow petitioner to exclude from income disability payments received from a civilian source thus in effect setting the stage for being compensated twice for the same injury would run counter to the congressional purpose explicitly stated in the committee report upon which petitioner relies equitable_estoppel petitioner contends further that equitable_estoppel prevents the commissioner from requiring petitioner to include the new york city pension payments in his gross_income because he had received a closing letter from the irs accepting as filed his return which had excluded such payments from gross_income the traditional elements of equitable_estoppel have been stated to be conduct constituting a representation of a material fact actual or imputed knowledge of such fact by the representor ignorance of the fact by the representee actual or imputed expectation by the representor that the representee will act in reliance upon the representation actual reliance thereon and detriment on the part of the representee 74_tc_743 affd 673_f2d_784 5th cir and the court in graff pointed out that although the doctrine_of equitable_estoppel is not inapplicable to the federal government it has been applied to such government with caution and only where justice and fair play require it 332_us_380 227_f2d_1 8th cir the doctrine_of equitable_estoppel does not bar the commissioner from correcting a mistake of law 353_us_180 absent unfair conduct on the part of the commissioner edens v commissioner tcmemo_1974_309 affd 549_f2d_798 4th cir the government has the power to correct mistakes of law because 'whoever deals with the government does so with notice that no agent can by neglect or acquiescence commit it to an erroneous interpretation of the law ' graff v commissioner t c pincite quoting 83_f2d_317 d c cir interpreting sec_104 so as to exclude petitioner's pension payments from income was a mistake of law petitioner contends that the commissioner should be bound by the closing letter however a closing letter is to be sharply distinguished from a closing_agreement under sec_7121 entered into by both the taxpayer and the commissioner which is binding in accordance with its terms the closing letter is nothing more than the commissioner's acceptance of a return as filed and the prior practice of the irs or the commissioner's acceptance of a prior year's return does not bar the commissioner as to later years 202_f2d_112 2d cir affg in part a memorandum opinion of this court 55_tc_28 52_tc_671 affd 431_f2d_511 2d cir 43_tc_824 cf 381_us_68 281_us_357 moreover even if it were otherwise relevant here petitioner has presented no evidence of unfair conduct by the irs apart from his bald assertion that he relied to his detriment on the closing letter and there is no showing here that the commissioner has even sought to reopen petitioner's liability for tax we hold that even though the irs made a mistake of law in respect of petitioner's return the commissioner certainly had the power to correct that mistake as it affected petitioner's return social_security payments the commissioner's inclusion of petitioner's new york city pension in his gross_income increased his adjusted_gross_income such increase resulted without dispute in an increase in the amount of taxable social_security_benefits petitioner received as indicated earlier herein petitioner does not contest this adjustment if as we have held his new york city pension is includable in his gross_income decision will be entered for respondent
